Citation Nr: 0414178	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in August 1963.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
May 2000 decision by the RO in Roanoke, Virginia, which in 
pertinent part, denied service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  By unappealed decision dated in October 1963, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.

2.  The subsequently received evidence does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant of the evidence 
previously of record; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death, and the October 1963 RO decision is final.  38 USCA 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
statement of the case, supplemental statements of the case 
and correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate the claim.  

In particular, the Board notes evidence development letters 
dated in May 2001, April 2002, August 2002 and June 2003, in 
which the appellant was advised of the type of evidence 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.  In these 
letters, the appellant was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

The evidence on file at the time of the October 1963 
unappealed rating action which denied service connection for 
the cause of the veteran's death included a portion of the 
veteran's entrance examination and the veteran's separation 
examination, a VA medical center (VAMC) hospitalization 
summary and the veteran's death certificate. 

Service medical records are negative for treatment of 
adenocarcinoma.
 
A June 1963 VAMC hospitalization summary, reflects that the 
veteran was admitted with complaints of pain in his left leg.  
The diagnosis was adenocarcinoma, metastatic to bones, lungs, 
spleen and liver, primary site undetermined.

The veteran's death certificate reveals that he died in 
August 1963.  The immediate cause of death was listed as 
generalized adenocarcinoma, primary site undetermined.  An 
autopsy was not performed.  

The evidence received since the October 1963 decision 
consists of numerous statements from the appellant as well as 
a lay statement from an acquaintance of the appellant's.  

In March 2000, the RO received the appellant's claim to 
reopen service connection for the cause of the veteran's 
death.  She related that the physician which treated the 
veteran reported that the veteran's condition was the rarest 
condition reported at the hospital at the time of his death.  
She also noted that the veteran's adenocarcinoma lay dormant 
for possibly 20 years.  

In a May 2000 statement from an acquaintance of the 
appellant's, she stated that she was with the appellant at 
the time of the veteran's death and she recalled the 
physician explaining that the veteran's adenocarcinoma lay 
dormant for possibly 20 years.

In a November 2002 statement from the appellant, she 
suggested that an oncologist review the medical records 
contained in the claims file to determine the longevity of 
the veteran's disorder. 



Analysis

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously denied.  Even if the RO determined that new and 
material evidence was presented to reopen the claim, such is 
not binding on the Board.  The Board, in the first instance, 
must rule on the matter of reopening a claim.  The Board has 
a jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened .  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The appellant contends that the veteran's death was due to 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

The appellant's claim for service connection for the cause of 
the veteran's death was denied by the RO in an October 1963 
decision.  The appellant did not appeal this decision, and 
the decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

When the RO denied the claim for service connection for the 
cause of the veteran's death, it considered service medical 
records, a VAMC hospitalization summary and the veteran's 
death certificate, and found no nexus to relate the veteran's 
death to service.

Evidence received subsequent to the October 1963 RO decision 
consists of numerous statements from the appellant and a lay 
statement from an acquaintance.  The Board finds that the 
evidence submitted in support of the appellant's request to 
reopen the claim is not new and material.  The records do not 
provide a nexus between the veteran's death and service, and 
are therefore not so significant that they must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003); Hodge, supra.

Furthermore, the appellant asked that an oncologist review 
the claims file to determine the longevity of the veteran's 
disorder and to determine whether the disorder could have 
existed for 20 years or more.  Further expending of VA's 
limited resources is simply not warranted in this case, since 
the appellant has been given ample notice of the need to 
submit supporting evidence or argument.  She also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claim at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Since the RO's October 1963 decision, the appellant has again 
provided statements asserting that the veteran's death was 
due to service.  The appellant's additional statements are 
essentially cumulative or redundant of basic assertions at 
the time of the 1963 decision, and such are not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, 
as a layman, she is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the October 1963 RO decision which 
denied service connection for the cause of the veteran's 
death.  Thus the claim has not been reopened and the October 
1963 decision remains final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



